INX Inc. Nasdaq: INXI www.INXI.com November 5, 2007 Third QuarterEnded September 30, 2007Financial Results 2 1. Brian Fontana, CFO: Present the results for the quarter 2. Mark Hilz, President & COO: Industry update, recent achievements,activities and events 3.Jim Long, Chairman & CEO: Highlights of 3rd quarter results, growth andprofit contribution of business units / revenue sources; update on acquisitionsactivities; expectations for the future 4. Take questions Agenda For Conference Call 3 This presentation contains “forward-looking statements” within the meaning of thePrivate Securities Litigation Reform Act of 1995, including future operating resultsexpectations. Statements associated with words such as “anticipate,” “believe,”“expect,” “goal,” “hope,” “should,” “target,” “will” or other similar words areforward-looking statements. These projections and other forward-looking statements are only projections. Actual events, performance or results may differ materially from those indicateddue to numerous factors, many of which we have little or no control over, andsome of which we may not be successful in addressing. Numerous of these factors are set forth in the Company’s press release related tothis quarterly financial results announcement and in our 2006 Form 10-K, both ofwhich we urge you to read. Safe Harbor Statement Forward-Looking Statements 4 (Dollars in thousands, except EPS) Third Quarter Ended 9/30/2007 Results 5 (Dollars in thousands, except EPS) 9 Months Ended 9/30/2007 Results 6 (Dollars in thousands) Balance Sheet Data 7 The IP based protocol for storage known as ISCSI is starting to beat out Fibre Channel as the preferred storage network technology, especially in themid-market enterprise space Large Enterprise spending on technology is mixed depending on industry segment. Mid-market down to SMB is still relatively strong. Managed network services are becoming more important; in 2008 network managed services acquisitions will be a major push for INX to increase INX’s support services offerings, such as data storage management and network security related services Geographic expansion acquisitions will continue to be a major component of acquisition strategy INX and Industry update 8 Achieved Cisco “National Partner” status, enhancing ability to win larger, national-level customer relationships Secured $10 million credit facility to be used to fund acquisitions Acquired Select, Inc. on 8/31/2007, giving INX a substantial presence in New England Upgraded listing of common stock to Nasdaq Global Market Substantially increased the size of our acquisitions pipeline Recent Achievements, Activities & Events 9 Revenue increased 14.9% y/y, with gross margin improving to 18.4% compared to 18.0% Service revenue increased more than product revenue, increasing 25.6% y/y compared to product revenue growth of 13.5% y/y Operating income increasing 40.9% and diluted EPS from continuing operations increasing 50% to $0.12 per share. Excluding impact of recent Select Inc. acquisition, revenue for Q3 grew 6% y/y to $48.1 million, at the low end of our expected range, and operating profit margin improved to 2.1% compared to 1.6% for the prior year and compared to 1.9% for Q2. Recent Select Inc. acquisition contributed $3.9 million in revenue for the quarter, slightly higher than we would have expected for the first month following the transaction, and operating profit contribution from the acquired operations was zero, approximately in line with our expectations for the first month following the transaction. Third Quarter Operating Results Highlights 10 (Dollars in millions) Sources Of Recent Revenue Growth 11 * Note: “Corporate expenses” consist of the Accounting Department, MIS Department, CorporateOperations Department, Investor Relations, Board of Directors and CEO, and related expenses (Dollars in millions) Business Component Profitability 12 Target gross profit margin: Ø Continue to target 15%-19% on products, which range we have been in Ø Continue to target 30%-35% on services, achievement of lower end ofwhich may take several quarters or more and upper end of which isdependent upon materially higher levels of managed services revenue We have a target for operating income margin % in the range of 4% to 7%, which we expect to achieve primarily by improving gross margin on service revenue and leveraging certain categories of operating expenses Q4-07 revenue: We currently expect revenue in the range of $61-$64 million excluding the impact of any acquisitions we might make in Q4-07 Q4-07 operating profit margin: We expect a continued slight improvement in operating profit margin % in the fourth quarter from current operations excluding the recent Boston acquisition, but the Boston acquisition will add material revenue to Q4-07 with lower profit margin due to integration costs Outlook 13 Our pipeline of potential acquisitions has improved recently, which we believe is due in part to our consistent execution on high quality acquisition transactions to date, and the fact that the credit market turmoil has improved INX’s viability as an acquirer, as compared to some private-equity-backed and other leverage model acquirers Currently in “active” discussions with approximately 8 target organizations, 5 of which have annual revenue between $10 million and $100 million and 3 of which have annual revenue greater than $100 million All of these “active” discussions are at a stage of having executed a non-disclosure agreement, with recent dialog, with an expressed willingness by the target organization to do a transaction on some price/terms We are not at the “letter of intent” stage with any target organization at this time and a closing of a transaction in Q4 is not expected at this time Acquisitions Pipeline 14 3rd quarter revenue was in the range of our expectations in spite of probable enterprise spending softness from the credit market turmoil and related economic uncertainty Revenue growth of 14.9% y/y compared to a strong prior year number, with service revenue posting higher relative growth, and gross margin improved slightly to 18.4% compared to 18.0% Operating income growth of 40.9% y/y Diluted EPS from continuing operations growth of 50% y/y to $0.12 We expect $60-$64 million in revenue for 4Q-07, with a slight continued improvement in operating profit margin, damped somewhat by below-normal operating profit margin from recent Boston Acquisition We are actively pursuing additional acquisitions that we believe will result in enhanced, profitable, accretive growth, and our pipeline of possible future acquisitions has never been stronger, but there is no transaction that we currently expect to close in the fourth quarter Summary
